Citation Nr: 9924525	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-20 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to assignment of higher disability rating for 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision rendered 
by the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
granted the veteran service connection for PTSD and assigned 
a 50 percent disability rating, effective October 20, 1997.  
A notice of disagreement was received in October 1998, the RO 
issued a statement of the case in October 1998, and a 
substantive appeal was received in December 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
nightmares, flashbacks, hypervigilance, memory impairment, 
some sleep impairment and difficulty in establishing and 
maintaining effective work and social relationships; there is 
no evidence of deficiencies in most areas, obsessional 
rituals, near-continuous panic or depression, disorientation, 
or neglect of personal appearance and hygiene.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.125-4.130, 
Diagnostic Codes 9411, 9440 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The veteran is appealing 
the original assignment of a disability evaluation following 
an award of service connection, and, as such, the claim for 
the increased evaluation is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of disability ratings to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence of record includes the veteran's service medical 
records, VA examination reports, VA outpatient treatment 
records, a VA hospital discharge summary, and the veteran's 
written statements.  The Board finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

The veteran filed a claim for entitlement to service 
connection in November 1997.  Service connection was 
established by rating decision in July 1998 and a 50 percent 
rating was assigned.  The veteran has appealed from the 
assignment of that rating. 

Looking to the evidence, the Board notes that an October 1997 
VA hospital discharge summary shows that the veteran came 
into the emergency room complaining of flashbacks, suicidal 
ideation, homicidal ideation, loss of appetite and weight, 
and feeling generally unstable and confused.  It was also 
noted that he had been using alcohol and marijuana for many 
years.  On admission the veteran was having crying spells and 
expressed disinterest in his family.  At the end of his 
hospital stay the veteran's condition had improved and he 
reported no suicidal or homicidal ideation.  Discharge 
diagnoses included substance-induced mood disorder, PTSD, 
Benzodiazepine dependence, alcohol and marijuana dependence, 
and a Global Assessment of Functioning score (GAF) of 60.

A May 1998 VA PTSD examination report recounted the veteran's 
psychiatric history based on outpatient treatment records and 
the examiner's interview with the veteran.  Since his release 
from the VA hospital in October 1997, the veteran had been 
unable to work, although he had been able to maintain a good 
relationship with his third wife of twenty years, and with 
all of his children.  The veteran stated he ceased drinking 
alcohol two years prior, and that he stopped smoking 
marijuana two months prior.  The veteran also complained that 
his nightmares, flashbacks, and intrusive thoughts concerning 
Vietnam had worsened, that he was hypervigilant and paranoid, 
he had become socially withdrawn from friends as he would 
rather be alone; and that he sometimes started to cry for no 
reason, sometimes accompanied by sudden episodes of 
trembling.  Objectively, the veteran was neatly dressed, 
alert, oriented times four, normoactive, and cooperative.  
There was no impairment of thought or communication, although 
his speech became impaired when he got emotional.  There was 
no inappropriate, obsessive, or ritualistic behavior.  
Thoughts of suicide or violence were reported by the veteran, 
and his memory was affected by periodic cognitive impairment 
due to intrusive thoughts, preoccupation, or loss of 
concentration secondary to his emotional status.  Some sleep 
impairment, such as being awakened by dreams and excessive 
sleep during the day was noted.  The diagnoses included 
delayed onset PTSD, history of alcohol and cannabis use 
(currently abstinent), and a GAF of 51-55.  The examiner 
further commented that the veteran's PTSD was unmasked as he 
has ceased using alcohol and marijuana.

VA outpatient treatment records for the period September 1997 
to November 1998 show the veteran was regularly and 
continually seen for treatment and therapy concerning his 
PTSD. 

A February 1999 VA mental disorders addendum stated that the 
veteran currently claims that he is abstinent from alcohol 
use, and it appears that his PTSD symptoms is the primary 
cause of his impairment, and that the GAF of 51-55 from the 
May 1995 examination report "is thought to be due to PTSD."  
The veteran's outpatient treatment records indicate a GAF 
score varying between 50 and 60.  

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. 

The veteran's disability is rated under 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440, which provide that a 50 percent 
disability rating is warranted when PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial, occupational, and social 
impairment, with disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  
Finally, a 100 percent disability rating is for assignment 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

After a review of all of the evidence of record in 
conjunction with the application of the relevant laws and 
regulations, the Board concludes that a disability rating in 
excess of 50 percent is not warranted.  The Board finds that 
although the evidence shows that the veteran's PTSD remains 
symptomatic of nightmares, flashbacks, intrusive thoughts, 
hypervigilance, paranoia, social withdrawal from friends, 
mild sleep and memory impairment, some anxiety and 
depression, and suicidal ideation, there is no medical 
evidence demonstrating the veteran suffers from occupational 
and social impairment contemplated by the criteria listed for 
a 70 percent rating.  For instance, there were no significant 
deficiencies in family relations, judgment, thinking, or mood 
observed.  Moreover, the medical evidence specifically noted 
the absence of following: obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant, although he 
was hard to understand when he got emotional and started 
crying; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial, 
occupational, and social impairment, with disorientation; 
neglect of personal appearance and hygiene; and an inability 
to establish and maintain effective relationships with his 
family. Furthermore, while not determinative by itself, the 
reported GAF scores of 50 to 60 represent symptoms that are 
in line with the present 50 percent disability rating.  The 
GAF (Global Assessment of Functioning) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 51-60 
score indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."

In sum, the Board finds that the preponderance of the 
evidence, including the veteran's testimony and lay 
statements offered in support of his claim, is against a 
finding that the criteria for a rating in excess of the 
current 50 percent have been met.  It follows that there is 
no state of equipoise of the positive and the negative 
evidence to otherwise provide a basis for favorable 
resolution of the present appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board has considered the 
history of the veteran's disability, the current clinical 
manifestations, and the effect this disability may have on 
the earning capacity of the veteran under 38 C.F.R. §§ 4.1, 
4.2, and finds that there has been no showing by the veteran 
that his PTSD has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
at 227.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

